Citation Nr: 1133889	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from March 1973 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claim for service connection for diabetes mellitus type II.

In November 2009, the Board remanded the claim for further evidentiary development, and in August 2011, the Board obtained a VA expert medical opinion in this matter.


FINDING OF FACT

Diabetes mellitus, type II, had its onset during active service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, given the Board's decision to grant the Veteran's claim, the Board finds that further discussion of the VA's "duty to notify" and "duty to assist" obligations is not necessary at this time.


Consideration of the Claim for Service Connection for Diabetes Mellitus, Type II

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in the process of evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of at least 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed diabetes mellitus, Type II (DM), is causally related to his military service insofar as he first began having high glucose readings during service, which have continued since.  Specifically, the Veteran asserts that annual blood glucose level testing conducted during the last five years of his service revealed elevated blood glucose levels, which represented the onset of DM.  

The Veteran's service treatment records show that his fasting blood sugar (FBS) level was 87 in June 1990; 108 in June 1991; 122 in June 1992, with a reduction to 107 upon repeat testing in August 1992; 104 in June 1993; 89 in June 1994; 108 in June 1995; and 96 in February 1996.  Additionally, at an October 1996 annual examination, the Veteran's FBS level was 119, with a reduction to 114 upon repeat testing.  Significantly, after reviewing the Veteran's FBS levels, the October 1996 examiner noted that the Veteran was glucose intolerant.  Additionally, both the June 1992 and October 1996 examiners noted that the Veteran had elevated FBS levels.  In this regard, the Board notes that, according to the Veteran's laboratory reports, the normal glucose range is approximately 70 to 110.  Finally, at the time of his separation examination in July 1997, the Veteran's FBS level was 101. 

Post service, the Veteran first sought VA treatment in October 2002, when he reported having frequent urgency in urination.  Blood glucose level testing conducted at that time revealed a FBS level of 98.  Additionally, blood glucose level testing conducted seven months later, in May 2003, revealed a FBS level of 102.  Thereafter, during VA treatment in October 2004, the doctor noted that the Veteran had been diagnosed with DM two months earlier, and after conducting further blood glucose level testing, she diagnosed the Veteran with DM.  The Veteran's VA treatment records reflect that he has since continued to receive fairly regular treatment for his DM. 

In July 2010, the Veteran was afforded a VA examination.  At the outset of the examination report, the examiner indicated that she had extensively reviewed the claims file.  In this regard, the examiner noted that, in June 1992, the Veteran had an elevated FBS of 122, and in October 1996, he had an elevated FBS of 119; however, she went on to point out that no diagnosis of DM was made during service.  Additionally, the examiner noted that there were no reports of blood sugar monitoring from 1997 to 2001, and that his blood sugar levels were within normal limits from 2002 to 2003.  The examiner also reported that the Veteran's VA treatment records showed that he was first diagnosed with DM in August 2004.  At his examination, the Veteran reported that his DM symptoms included jitteriness, weakness, and sweating.    

After discussing the findings of her physical examination and the results of diagnostic testing, the examiner diagnosed the Veteran with DM.  The examiner then went on to provide the opinion that, insofar as the Veteran's in-service FBS levels were indicative of hyperglycemia, not DM, and because there was no continuity of care from 1997 to 2001, it was less likely than not that the Veteran's DM had its onset during active service or was related to any in-service disease, event, or injury.  Significantly, however, the Board notes that the July 2010 VA examiner appears to have relied, at least in part, on the lack of a continuity of care/treatment following service in providing her negative opinion.  In this regard, VA regulations require a continuity of symptomatology, not a continuity of treatment, for the grant of service connection.  Moreover, the Board notes that, insofar as the July 2010 VA examiner failed to discuss whether the Veteran's currently diagnosed DM is any way etiologically related to his in-service hyperglycemia, this opinion is inadequate.    

The Board obtained an expert medical opinion from VA endocrinologist, Dr. C.C., in August 2011.  After carefully reviewing the record and relevant medical literature, it was Dr. C.C.'s opinion that the Veteran's current DM was related to an in-service disorder, a disorder of glycemia, which presented as elevated blood sugar levels noted during service at his June 1992 and October 1996 annual physical examinations.  Dr. C.C. noted that the disorder is a group of metabolic diseases characterized by elevated blood glucose (hyperglycemia), and that based on the degree of hyperglycemia at the time of diagnosis, the disorder was designated as either diabetes mellitus or pre-diabetes; the blood glucose levels were abnormal in pre-diabetes but not as high in diabetes mellitus.  Impaired glucose tolerance (glucose intolerance) and impaired fasting glucose were other terms used to represent pre-diabetes.

Dr. C.C. went on to state that the designation of pre-diabetes and diabetes mellitus implied stage and severity of the underlying disease, with pre-diabetes being earlier and milder, and diabetes mellitus later and more advanced.  However, Dr. C. C. noted that the degree of hyperglycemia may change over time, depending not only upon the extent of the underlying disease process, but also the treatment the individual had received.  A life style change by exercise and/or modifying diet could effectively lower blood glucose levels.  Moreover, the underlying metabolic abnormality could progress, regress, or stay the same.  Therefore, the degree of hyperglycemia did not necessarily reflect a certain state of the disease process.  Many patients progressed from pre-diabetes to diabetes mellitus.  However, once the diagnosis of diabetes mellitus was made, Dr. C.C. noted that in general, the condition would not be called pre-diabetes when the blood glucose levels improved.  

Dr. C.C. further commented that the time when the diagnosis of diabetes mellitus was made was not necessarily the time the disease started.  He pointed out that many patients with type 2 diabetes mellitus were asymptomatic and frequently went undiagnosed for many years.  Over the years, the diagnosis criteria for diabetes mellitus had been modified, adopting a lower fasting blood glucose level, and adding a new test, A1C.  Dr. C.C. noted that currently, the diagnosis of diabetes mellitus could be made by any of the four different criteria: 1) classical clinical diabetic symptoms plus a random blood glucose level of 200 mg/dL or more; 2) a fasting blood glucose level of 126 mg/dL or more; 3) a 2 hour blood glucose level of 200 mg/dL or more during an oral glucose tolerance test; 4) A1C level of 6.5 percent or more.  For criteria 2-4, the test was repeated to confirm the diagnosis.  Alternatively, the diagnosis as confirmed if two different tests from criteria 2-4 were available, and both were above the diagnostic thresholds.  

For this case, Dr. C.C. noted that the Veteran clearly had a disorder of glycemia during service based on elevated blood glucose levels in June 1992 and October 1996.  In addition, the diagnosis of pre-diabetes (impaired fasting glucose) was without question, and while the diagnosis of diabetes mellitus was not established until 2004, it had been reported that an adoption of life style change could delay the "onset" of diabetes mellitus, and it was not clear how much sooner the diagnosis of diabetes mellitus could be made without the described life style change.  It was also not clear whether the diagnosis of diabetes mellitus could have been made earlier if the Veteran had undergone an oral glucose tolerance test and/or A1C test during one of the visits before the diagnosis.  Nevertheless, Dr. C.C. concluded that it was at least as likely as not that the Veteran's current DM was related to his in-service hyperglycemia.  

In reviewing the evidence of record, there are numerous diagnoses of diabetes mellitus, type II.  Thus, the threshold requirement of current disability has clearly been met with respect to the Veteran's claim.

However, while the Veteran is certainly competent to relate the numerous pertinent symptoms he has experienced since service, he is not considered competent to relate those symptoms to a specific diagnosis or etiology, especially here, where the diagnosis and etiology of his claimed disability has been the topic of expert debate.

Thus, in order to establish service connection for the Veteran's DM, it will be necessary for the medical evidence to demonstrate that this disorder had its onset during active service.  In this regard, the opinions addressing entitlement to service connection for the Veteran's DM are the opinion of the VA examiner in July 2010 and the expert medical opinion in August 2011, the VA July 2010 examiner providing an opinion against the claim, and Dr. C.C. providing an opinion in favor of service connection.  

As the Board does not find that the opinion against the claim is any more persuasive than the opinion in favor of the claim (especially given the above-noted inadequacies with respect to the negative opinion and the very thorough and clearly expressed opinion of the VA medical expert), the Board finds that the evidence is at least in equipoise as to whether the Veteran's diabetes mellitus, type II, had its onset during active service, and that the grant of service connection for diabetes mellitus, type II, is therefore warranted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


